Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Megan Terrance Ramon White seeks to appeal his conviction for bank robbery. White was sentenced to 144 months in prison in 2007, and we affirmed his convictions and sentence on appeal. United States v. White, 250 Fed.Appx. 524 (4th Cir.2007) (unpublished). In March 2014, White filed another notice of appeal of the criminal judgment. However, because we have previously affirmed this criminal judgment, we dismiss the appeal as dupli-cative and untimely. We dispense with *244oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.